Title: To Alexander Hamilton from Edward Carrington, 20 June 1792
From: Carrington, Edward
To: Hamilton, Alexander



Supervisors Office Dist. of Virga.Richmond June 20, 1792
Sir

By last post I received an Answer from Colo. Newton to my enquiries concerning a successor to Mr. Wells at Smithfield. He says that Mr. Copeland Parker is under the Character of an industrious attentive Man, and he thinks as proper a person for the Offices of Inspector & Surveyor as any to be engaged there. He also informs me that Colo. Lindsay has appointed him to Act during the vacancy. I have no kind of acquaintance with Mr. Parker, but suppose these recommendations as satisfactory as can be expected for that post.
I have the Honor to be with the greatest respect &c.   Your Most ob sr.

Ed. CarringtonSupervisor D V.
Alexander Hamilton Esq.

 